30 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria RODRIGUEZ-PENA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70402.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 1, 1994.*Decided Aug. 4, 1994.

Before:  ALARCON, BEEZER and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
The discretion to grant relief from deportation is not ours to exercise.  It is the Attorney General's.  The Attorney General has the power to construe "extreme hardship" narrowly, has done so, and we lack authority to substitute a more liberal construction.   INS v. Jong Ha Wang, 450 U.S. 139, 145 (1981).  We can review only for abuse of discretion.   Ramirez-Durazo v. INS, 794 F.2d 491, 498 (9th Cir.1986).  The facts in this case do not distinguish it from Ramirez-Durazo and  Patel v. INS, 638 F.2d 1199 (9th Cir.1980).


3
Petitioner's brief relies largely on the separation from her son and mother which will result from petitioner's deportation, but the record does not establish clearly that there will be a separation, because their own immigration status may result in their deportation as well.  The Board of Immigration Appeals decision shows careful attention to the particular facts of this case and the applicable factors.  We lack the power to substitute our judgment for the exercise of discretion by the Attorney General where, as here, that discretion was not abused.


4
PETITION DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3.  The parties are familiar with the facts, and we will not restate them here